Citation Nr: 0109572	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-09 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1.  Entilement to an increased rating for myocardial 
infarction with history of arteriosclerotic heart disease, 
currently rated 60 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from July 1955 to April 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
October 1999 rating determination by the Columbia, South 
Carolina, Regional Office (RO).  


REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.


In July 1999, the RO rated the veteran's service-connected 
myocardial infarction with history of artiosclerotic heart 
disease 60 percent disabling.  In response, the veteran 
submitted a statement dated in August 1999, in which he 
claimed entitlement to a total rating based on 
unemployability,  He also stated that the severity of his 
service connected disability made him an "industrial 
outcast."  The RO appropriately responded to the veteran's 
claim for a total rating based on unemployability.  However, 
the veteran's statement of August 1999 is also timely notice 
of disagreement with the 60 percent schedular rating for the 
service-connected disability.  The veteran's timely notice of 
disagreement  initiated review of this issue by the Board. 
Manlincon v. West, 12 Vet. App. 238, 240 (1999). However, 
because a statement of the case has not been issued by the 
RO, a remand is necessary, so that a statement of the case 
may be afforded the veteran, and he may perfect his appeal of 
this issue. The law mandates that a statement of the case 
must be issued following a notice of disagreement if the 
matter or matters in controversy are not otherwise resolved 
by a full grant of benefits to the appellant or a withdrawal 
of the notice of disagreement. 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 19.26, 19.30 (1999).

The May 1999 VA examination report does not contain 
information sufficient to determine whether the veteran has 
met the criteria for a 100 percent rating under the rating 
criteria.

A 100 percent rating is warranted when there is documented 
coronary artery disease resulting in chronic congestive heart 
failure, or; workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope; or, there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  38 C.F.R. § 4.104, Code 7006 (2000).

Moreover, 38 C.F.R. § 4.104, Note (2) provides:  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination by exercise testing cannot be done 
for medical reasons, an estimation by a medical examiner of 
the level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing, or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.

The May 1999 examination report does not include a 
description of the veteran's arteriosclerotic heart disease 
stated in terms consistent with the criteria established in 
Diagnostic Code 7006.  Specifically the examiner did not 
indicate the level of metabolic equivalents (METs) that 
result in dyspnea, fatigue, angina, dizziness, or syncope and 
did not comment on whether the veteran had chronic congestive 
heart failure or left ventricular dysfunction.  Evaluation 
thereof would be helpful in this case. 

Also it is not entirely clear that the examiner had the 
claims file available for review.  The examiner noted that 
there was "[n]o record as to what specific coronary 
intervention was performed, available for review currently." 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.

2.  The RO and any physician to whom this 
case is assigned for an examination 
and/or statement of medical opinion must 
read the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions.  

3.  The RO should ensure that all of the 
veteran's VA cardiology treatment 
records, both outpatient and inpatient, 
for the period from October 1998 to the 
present time are of record.  
Specifically, complete copies of the 
actual treatment records from Abbeville 
County Memorial Hospital and Providence 
Hospital should be obtained, in 
particular the reports of the angioplasty 
performed on or about October 28, 1998.  
If these records, or any other evidence 
of record, indicates that there are other 
records which may be relevant, those 
records should be obtained as well.  

4.  In the event the above development 
cannot be obtained, the RO should ensure 
that efforts to obtain the information 
requested above are fully demonstrated in 
the record.

5.  Thereafter, the RO should again seek 
a clarifying opinion from the VA examiner 
who conducted the June 2000 examination.  
The examiner should be asked to review 
his June 2000 examination report, and 
provide findings that take into account 
the provisions of the rating criteria for 
a 100 percent rating for cardiovascular 
disorders.  The examiner is requested to 
include METs and specific findings as to 
any other manifestations of the 
disability as defined by appropriate 
rating criteria as outlined in 38 C.F.R. 
§ 4.104, Code 7006 (2000).

If further review of the claims file does 
not permit an estimation of the veteran's 
MET capacity, or otherwise permit an 
evaluation of the veteran's cardiac 
condition under the criteria for 
cardiovascular disorders, the veteran 
must be afforded an examination to 
evaluate his cardiac condition, 
particularly the METs, for rating 
purposes.  If METs, cannot be determined 
by exercise testing for medical reasons, 
the examiner should provide an estimation 
of the level of activity, expressed in 
METs, and supported by specific examples, 
such as slow stair climbing or shoveling 
snow, that results in dyspnea, fatigue, 
angina, dizziness or syncope. 38 C.F.R. § 
4.104, Note (2) (2000).

The complete claims folder, including a 
copy of this remand order, MUST be 
reviewed by the examiner and the examiner 
should acknowledge such review in the 
examination report.  Following 
examination of the veteran and review of 
the claims folder, the physician should 
comment as to the following: 

(a) whether the veteran has chronic 
congestive heart failure due to his 
service connected heart disability; 

(b) based on exercise testing, 
whether a workload of less than 3 
METs (metabolic equivalent) or less 
results in dyspnea, fatigue, angina, 
dizziness, or syncope due to his 
service connected heart disability; 
and 

(c) whether there is evidence of 
left ventricular dysfunction with an 
ejection fraction of less than 30 
percent due to his service connected 
heart disability.

On the basis of both current examination 
findings and a thorough review of all 
records in the claims file, the examiner 
should express an opinion regarding the 
overall degree of physical impairment 
resulting from the veteran's service-
connected heart disorder and the effect 
of the heart disorder on his ability to 
work.

6.  In the event that the examiner 
referenced above is no longer available 
to provide the requested clarifying 
opinion, an appropriate new examination 
should be scheduled for the purpose of 
evaluating the veteran's complaints and 
symptoms and providing responses to the 
questions stated in paragraph 5, above.  

7.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken 
in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  Following completion of the above, 
the RO must readjudicate the claims.  
Full consideration should be given to the 
provisions of 38 C.F.R. §§ 3.340, 3.341 
and 4.16 as they apply to the veteran's 
circumstances, as well as to schedular 
criteria applicable to myocardial 
infarction with history of 
arteriosclerotic heart disease.  This 
review should include consideration of 
all of the evidence of record, including 
any evidence submitted by the veteran 
and/or his representative and any 
additional evidence obtained by the RO 
pursuant to this remand.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations, including the relevant legal 
criteria pertinent to a determination of 
TDIU.  The veteran must also be given a 
statement of the case on the issue of 
entitlement to an increased schedular 
rating for service-connected myocardial 
infarction with history of 
arteriosclerotic heart disease, and he 
must be informed that it is necessary to 
file a timely substantive appeal in order 
to complete the steps required to appeal 
the increased schedular rating claim.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




